Citation Nr: 1223781	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-40 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma (claimed as due to sunlight exposure).

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of compression fracture of L3-L5 vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision sent to the Veteran by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  [The cover letter indicates that the rating decision was sent to the Veteran by the Winston-Salem RO, while the rating decision itself indicates it was prepared by the Columbia, South Carolina RO.  In any event, jurisdiction of the Veteran's claims file is with the Winston-Salem RO.]  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence regarding the petition to reopen the claim of service connection for a back disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

It is the Veteran's contention that his current skin disability is related to sun exposure and sunburn injury he reportedly sustained in service.  The Veteran has presented his own lay testimony as well a third party lay statement received in October 2008 indicating that his duties during service involved a high level of outdoor exposure to the sun, without protection, and that the Veteran experienced significantly symptomatic sunburns during service.  In light of the current state of the evidence, the Board finds that a VA medical examination/opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Board notes that the Veteran's April 2012 hearing testimony made clear reference to his having received treatment at the Salisbury VA Medical Center in North Carolina (including a Winston-Salem outpatient clinic) for his skin disability and his back disability featured in this appeal.  He further related that he was scheduled for a surgery to treat his skin disability in the month following the Board hearing.  Although the claims-file contains three pages of VA dermatology treatment records submitted by the Veteran himself, his VA treatment is not otherwise documented in the claims-file (including Virtual VA).  As the VA treatment records are pertinent to the disabilities on appeal, and are constructively of record, they must be secured.

Finally, the Board notes that the Veteran's April 2012 hearing  testimony referred to "frequent" treatment from a chiropractor named "Robert Klingensmith."  The Board notes that this chiropractor is the author of a medical opinion submitted in support of the Veteran's claim in October 2008, but no other reports of the treatment from this provider are of record.  Appropriate steps should be taken to obtain any available outstanding records from this treatment provider.

The Board notes that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information (to include identifying information and releases for records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete records of all VA treatment the Veteran has received for his skin and back disabilities at the VA Medical Center in Salisbury, North Carolina (including any treatment received at the associated VA outpatient clinic in Winston-Salem), and any other VA healthcare facility from which he has received treatment (except for the VA medical facility in Oklahoma City, Oklahoma, which has already certified that there are no records pertaining to the Veteran at that facility).

The RO should also ask the Veteran to identify the provider(s) of any (and all) private treatment or evaluation he has received for his skin and back disabilities on appeal, and to provide all releases necessary for VA to secure any outstanding records of such treatment or evaluation  (i.e., those not already associated with the record or certified to be unavailable).  The records sought must specifically include those from the Veteran's chiropractor "Robert Klingensmith."  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his claimed skin disability (featuring basal cell carcinoma).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his available STRs and the lay statements of record (to include April 2012 Board hearing testimony and an October 2008 witness statement).  Based on a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's claimed skin disability is related to his service, to include as due to sun exposure and reported sunburns therein.  The examiner must explain the rationale for all opinions.

3.  The RO should arrange for any further development suggested by the results of that sought above (e.g., a medical opinion with respect to the low back disability if evidence sufficient to reopen is received).  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

